Citation Nr: 0432907	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for glaucoma of the 
right eye and phthisis bulbi of the left eye.

3.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for glaucoma of the right eye, phthisis bulbi of 
the left eye, and pancreatitis; and from a January 2003 
rating decision which denied entitlement to service 
connection for a psychiatric disorder.

In September 2004, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with his claims folder. 

The issues of entitlement to service connection for a 
psychiatric disorder and for glaucoma of the right eye and 
phthisis bulbi of the left eye are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Pancreatitis did not have its onset during active service or 
result from disease or injury in service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
pancreatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in November 2002.  The veteran was 
told of the requirements to establish a successful claim, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence in his possession 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letter was sent after the June 2002 
rating decision, any defect with respect to its timing was 
harmless error.  Additional evidence provided by the veteran 
upon receiving the content-complying notice in November 2002 
was considered by the RO in a subsequent January 2003 rating 
decision, February 2003  statement of the case, an in a May 
2004 supplemental statement of the case, which continued the 
denial of the claim.  This provides a sound basis for 
concluding that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice.  
See 38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 1369, 
1374-75 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded a VA medical 
examination in May 2002.  Accordingly, having determined that 
the duty to notify and assist has been satisfied to the 
extent possible, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service connection for pancreatitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records reveal that upon 
examination for enlistment in March 1957, clinical evaluation 
of the abdomen and viscera was normal.  In December 1957, the 
veteran complained of abdominal pain; however, no diagnosis 
was rendered.  A report of medical examination conducted in 
March 1961 at separation shows that his abdomen and viscera 
were clinically normal, except for a weak right inguinal ring 
which was not symptomatic.  There is no evidence showing the 
veteran reported or was treated for pancreatitis during his 
period of active service.

Subsequent to service, records from Massachusetts General 
Hospital dated from September 1988 to April 1997 show that 
the veteran was treated for necrotizing pancreatitis in 
September 1988 and that he was treated for recurrent symptoms 
thereof in April 1997.

Private medical records from Somerville Hospital dated from 
April 1998 to June 2000 show that the veteran was diagnosed 
with insulin dependent diabetes secondary to a pancreatitis 
and Whipple procedure.

Private medical records from the Cambridge Health Alliance 
dated from March 1999 to July 2001 show that the veteran had 
been treated for various medical conditions, including 
pancreatic insufficiency.


A VA examination report dated in May 2002 shows that the 
veteran reported a history of pain in the stomach beginning 
in 1987.  He attributed the history to high blood pressure 
and reported that he had been told by other physicians that 
the pancreatitis was likely a sequela of long-term alcohol 
overuse.  In his diagnosis, the examiner indicated that the 
veteran did not have the diagnosis of pancreatitis during 
service.  He was said to have developed pancreatitis in the 
late 1980s, likely as a result of alcohol overconsumption.  
The diagnosis was pancreatitis with hospitalization and 
surgery with possible sequelae including diabetes and/or 
other diagnoses above.

Private and VA outpatient treatment records dated through 
March 2004 show that the veteran was treated intermittently 
for symptoms associated with pancreatitis.  In March 1976, 
the veteran complained of burning in his stomach and left 
upper quadrant discomfort.  The examiner noted that his 
pancreas needed to be considered as a remote possibility of 
his complaints.  A subsequent treatment note dated in May 
1976 revealed that diagnostic testing showed no significant 
pathology.

During his September 2004 personal hearing, the veteran 
reported having had problems with his pancreas in late 1961, 
around the time of his discharge from service.  He described 
stomach pain that used to bend him over, similar to having 
ingested bad food.  He also indicated that he had been 
advised to stop drinking and that he eventually attended 
Alcoholics Anonymous.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
pancreatitis.  The service medical records that included a 
complete review of systems at separation are negative for any 
complaints or findings of pancreatitis.

Although the post-service private and VA outpatient treatment 
records and examination reports show current treatment for 
symptoms associated with pancreatitis, this disorder was 
first demonstrated in 1987, almost 26 years following 
separation from service.  Neither the VA examiner nor any 
private physician has suggested that there is a relationship 
between the current pancreatitis and any in-service disease 
or injury.  Rather, the VA examiner stated that the veteran 
did not have pancreatitis during service and developed 
pancreatitis in the late 1980s, likely as a result of alcohol 
overconsumption.  The veteran himself, in May 2002, indicated 
that his symptoms began in 1987.  

Unfortunately, the veteran's service medical records are 
negative of any reports of pancreatitis.  The lack of any 
documented treatment for pancreatitis during service and for 
many years after his separation from active service, as well 
as his own suggestion of onset in 1987 during the May 2002 
examination, preponderate against the claim.

The Board acknowledges the veteran's September 2004 testimony 
that he had symptoms associated with pancreatitis during 
service.  However, any contentions by the veteran that his 
pancreatitis is somehow related to his active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for pancreatitis.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for pancreatitis is denied.




REMAND

Unfortunately, a remand is required with regard to the issues 
of entitlement to service connection for a psychiatric 
disorder and for glaucoma of the right eye and phthisis bulbi 
of the left eye.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

During his September 2004 personal hearing, the veteran 
indicated that he had been receiving ongoing treatment for 
his psychiatric disorder at the Bedford VA Medical Center, as 
recently as the previous week.  Review of the claims folder 
reveals treatment records from the Bedford VA Medical Center 
through July 2002.  On remand, treatment records dated from 
July 2002 to the present should be obtained.

The veteran also reported that he had been going to his eye 
doctor every month.  He did not specify who this physician 
was and whether treatment records therefrom had been 
associated with his claims folder.  On remand, such treatment 
records should be obtained.  A medical opinion would also 
provide helpful in adjudicating the claim for service 
connection for glaucoma of the right eye and phthisis bulbi 
of the left eye.

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the veteran's treatment records associated 
with his psychiatric disorder from the 
Bedford VA Medical Center dated from July 
2002 to the present. 

2.  Contact the veteran and ask that he 
identify the eye doctor to whom he referred 
during his September 2004 Travel Board 
hearing.  Make arrangements to obtain copies 
of his records from any identified medical 
care provider.

3.  After associating with the claims file 
all available records received pursuant to 
the above-requested 
development, schedule the veteran for a 
VA eye examination.  The claims file must 
be made available to the examiner, and 
the examiner should indicate in the 
report that the claims file was reviewed.  
Any indicated tests should be 
accomplished.

The examiner should state whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
glaucoma of the right eye or phthisis 
bulbi of the left eye had its onset 
during active service or is related to 
any in-service disease or injury.  A 
detailed rationale for any opinion 
expressed should be provided.

4.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

5.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If 
the decision with respect to the claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



